DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-12 are objected to because of the following informalities:  
Claims 2-12 recite, “A cooling system” in line 1 which should be changed to --The Cooling System--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/181824 to Isuzu Motors LTD (Isuzu) in view of US 2009/0020079 to Muller et al (Muller). (Machine Translation has been used for the WO reference)
Regarding claim 1, Isuzu discloses a cooling system (Figs. 1-2) for a combustion engine (10, figs. 1-2) and a WHR-system (50, figs. 1-2), wherein the cooling system comprises: 
a first circuit (from 32 to 42, 10, 33, 41, 35; figs. 1-2) with a circulating coolant therein, the first circuit being configured to cool the combustion engine (10, figs. 1-2), the first circuit comprises a first radiator (32, figs. 1-2), a first radiator bypass line (35, figs. 1-2) configured to direct coolant past the first radiator and a first valve device (41, figs. 1-2) configured to distribute the coolant flow from the combustion engine between the first radiator and the first radiator bypass line, and; 
a second circuit (from 36 to 39, 50, 34; figs. 1-2) with a circulating coolant therein, the second circuit being configured to cool a condenser (54, figs. 1-2) in the WHR system, the second circuit comprises a second radiator (36, figs. 1-2), a first inlet opening (from 33 to 35, 42, 37, figs. 1-2) at which the second circuit receives coolant from an engine outlet line (33, figs. 1-2) of the first circuit, a condenser inlet line (39, figs. 1-2) configured to direct coolant to the 
the second circuit comprises a second inlet opening (from x to 32 to 42 to 37, figs. 1-2) at which the second circuit receives coolant from a second position (from x to 32) of the first circuit.
However, Isuzu does not disclose a second radiator bypass line directing coolant past the second radiator, and a second valve device configured to distribute the coolant between the second radiator and the second radiator bypass line such that a coolant mixture is received in the condenser inlet line, and the coolant mixture is able to cool the working medium in the condenser to a desired condensation temperature.
However, Muller discloses a circulation system in which a second radiator bypass line (TS2, figs. 1, 4; [76]) directing coolant past the second radiator (W1, figs. 1, 4), and a second valve device (M1, fig. 1; and M4, fig. 4, mixing elements M1, M4 are valves as disclosed in [38]) configured to distribute the coolant between the second radiator and the second radiator bypass line such that a coolant mixture is received in the condenser inlet line (NTK, figs. 1, 4), and the coolant mixture is able to cool the working medium in the condenser to a desired condensation temperature.
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine the second radiator bypass line as taught by Muller with the device of Isuzu so that the medium flow is at the target temperature ([61]; Muller).

    PNG
    media_image1.png
    1059
    895
    media_image1.png
    Greyscale

Regarding claim 2, Isuzu combined with Muller discloses a cooling system according to claim 1, further comprising the first inlet opening (to M4, fig. 4; [76]; Muller) of the second 
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine the second radiator bypass line as taught by Muller with the device of Isuzu so that the medium flow is at the target temperature ([61]; Muller)

Regarding claim 3, Isuzu combined with Muller discloses a cooling system according to claim 2, further comprising the second valve device (M4 as disclosed in fig. 4 of Muller is a three way valve) is a three way valve.

Regarding claim 4, Isuzu combined with Muller discloses a cooling system according to claim 3, further comprising the second valve device (13) comprises an inlet for receiving coolant from the first circuit (from AZ, fig. 4; Muller), a first outlet (to TS2, fig. 4; Muller) from the first circuit directing a part of the received coolant to the second radiator bypass line and a second outlet (to W1, fig. 4; Muller) directing a remaining part of the received coolant to the second.
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine the second radiator bypass line as taught by Muller with the device of Isuzu so that the medium flow is at the target temperature ([61]; Muller)

Regarding claim 5, Isuzu combined with Muller discloses a cooling system according to claim 3, further comprising the second valve device (M1, fig. 1) comprises a first inlet for receiving coolant from the second radiator bypass line (TS2, fig. 1; Muller), a second inlet 
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine the second radiator bypass line as taught by Muller with the device of Isuzu so that the medium flow is at the target temperature ([61]; Muller)

Regarding claim 6, Isuzu combined with Muller discloses a cooling system according to claim 1, wherein the second inlet opening (37, fig. 1; Isuzu) is configured to receive coolant from a first radiator outlet line (from outlet of 32 to 42 to 37, fig. 1; Isuzu) of the first circuit.

Regarding claim 9, Isuzu combined with Muller discloses a cooling system according to claim 1, further comprising the outlet opening (x, annotated fig. 1 above; Isuzu) of the second circuit is configured to return coolant to an engine inlet line (from 42 to 10, fig. 1; Isuzu) of the first circuit.

Regarding claim 10, Isuzu combined with Muller discloses a cooling system according to claim 1, further comprising the first circuit comprises a coolant pump (42, fig. 1; Isuzu) arranged in the engine inlet line; and that the outlet opening of the second circuit is configured to return coolant to the engine inlet line in a position upstream of the coolant pump X is upstream of 42, Fig. 1; Isuzu).

.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isuzu combined with Muller as applied to claim 1 above, and further in view of SE 1451489 to Zoltan et al (Zoltan).
Regarding claim 11, Isuzu combined with Muller discloses a cooling system according to claim 1, but does not disclose a control unit configured to receive information about at least one operating parameter and to control the valve devices based on this information.
However, Zoltan discloses a vehicle with WHR system that includes a control unit (24, fig. 1; Page 7, lines 30-32) configured to receive information about at least one operating parameter and to control the valve devices based on this information.
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine the control unit of Zoltan with the device of Isuzu combined with Muller so that an adjustment of the temperature of the coolant directed to the condenser can be provided in a relatively simple and quick manner (Page 2, lines 29-31).

Regarding claim 12, Isuzu combined with Muller and Zoltan discloses a cooling system according to claim 11, further comprising the control unit (24, fig. 1; Zoltan) may control the second valve device (Page 7, lines 30-Page 8, line 2; Zoltan) such that the coolant directed to the condenser has a temperature which results in a cooling of the working medium in the condenser to a condensation pressure above 1 bar (Page 8, lines 31-32; Page 9, lines 21-25; Zoltan).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine the control unit of Zoltan with the .

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,974,566 to Kim
US 2010/0101224 to Kasuya e al.
US 2010/0294217 to Kasuya et al
US 2014/0208754 to Nagai et al.
All references above describe general state of art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAPINDER SINGH/Examiner, Art Unit 3746